Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a DIV of US patent application 15/685,580, filed on 08/24/2017, which was a Non-Provisional Application of US Provisional Applications 62/378,978, filed on 08/24/2016 and 62/443,981, filed on 01/09/2017.
Claims 1-15 are currently pending in this patent application.
The preliminary amendment filed on 03/29/2022, canceling claims 16-40 is acknowledged. 
Election/Restriction
Applicant's election without traverse of Group I, Claims 1-10 and 15, drawn to a polynucleotide encoding a Flavobacterium okeanokoites (Fokl) cleavage half-domain, wherein the engineered cleavage half-domain comprises one or more substitution mutations of a wild-type residue of the full length Fokl cleavage domain as shown in SEQ ID NO: 1, wherein the one or more substitution mutations including : (vi)    the wild-type Arg (R) residue as position 416 is replaced with an Asp (D), Glu (E), His (H) or Asn (N) residue (R416D, R416E, R416H, or R416N); a host cell comprising the polynucleotide of claim 1, and a composition comprising the 2nd polynucleotide of claim 4, and substitution mutation species of R416D, R416E, R416H, and R416N in the response filed on 03/29/2022 is acknowledged.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-10 and 15 are present for examination.

Priority
Acknowledgement is made of applicants claim for priority of US patent application 15/685,580, filed on 08/24/2017, now US patent 10975393, and US Provisional Applications 62/378,978, filed on 08/24/2016 and 62/443,981, filed on 01/09/2017.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 07/14/2020, 05/25/2021, 11/19/2021 and 03/29/2022 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are considered by the examiner. The signed copies of 1449s are enclosed herewith.

Drawings
Drawings submitted on 07/14/2020 are accepted by the Examiner.


Claim Objections
Claim 1 is objected to encompassing non-elected subject matter. Appropriate correction is required.
Claim 6 is objected to in the recitation “TALE”; as abbreviations should not be used without at least once fully setting forth what they are used for. Appropriate correction is required.
Claim 1 is objected to in the recitation “the engineered cleavage half-domain”, which should be changed to “the engineered FokI cleavage half-domain”. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 7 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 7 is indefinite and vague in the recitation “wherein one or more of the zinc finger DNA-binding domain comprises mutations in amino acid residues “(-5), (-9) and (-14)”, which is confusing because absent a reference to a sequence of the zinc finger DNA-binding domain to which the amino acid numbering refers? What is the amino acid sequence of zinc finger DNA-binding domain? In the art, zinc finger DNA-binding domain protein can be multiple forms derived from many unknown sources as well as many mutants, variants and fragments thereof. Therefore, mutation at position -14, -9 and -5 of zinc finger DNA-binding domain protein is confusing.  The amino acid sequence of zinc finger DNA-binding domain protein must be with SEQ ID No. or numbering could be corresponding to SEQ ID NO: 1 of the instant application, for precise analysis of the mutations (minus positions) for art rejection. For art rejection, the examiner would interpret any zinc finger protein containing any DNA binding domain. Clarification is required.

Claims 1-2, 3-10 and 15 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 2 are indefinite and vague in the recitation “K5252T” in part (v) in the context of substitution mutation at the amino acid residues 5252 of FOKI cleavage domain by replacing amino acid residue lysine (K) with threonine (T), which is confusing and does not make any sense because FOKI cleavage domain of SEQ ID NO: 1 contains only 579 amino acid residues but NOT 5225 or more amino acid residues. The metes and bounds of the term “K5252T” are not clear to the Examiner. It is not clear whether said phrase meant “K5252T” or “K525T”, or something else, rendering the metes and bounds of the term unclear. Clarification is required.

Claim 2 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 is indefinite and vague in the recitation “the engineered comprises mutations” in the context of substitution mutation of an unknown protein, which is confusing and does not make any sense because it appears that something is missing following the word “engineered”. The metes and bounds of the term “the engineered comprises mutations” are not clear to the Examiner. It is not clear whether said phrase meant “the engineered FokI cleavage half domain comprises mutations”, or something else, rendering the metes and bounds of the term unclear. Clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 3-6, 8-10 and 15 under 35 U.S.C. 102(a)(1/2) based upon a public use or sale or other public availability of the invention as anticipated by Doyon et al. (Engineered cleavage half-domains. WO 2011/097036 A1, publication 08/11/2011, see IDS).
The Broadest Reasonable Interpretation (BRI) of claim 1, which is directed to a polynucleotide encoding a Flavobacterium okeanokoites (Fokl) cleavage half-domain, wherein the engineered cleavage half-domain comprises one or more substitution mutations of a wild-type residue of the full length Fokl cleavage domain as shown in SEQ ID NO: 1, wherein the one or more substitution mutations (i) to (xvi) including : (vi)    the wild-type Arg (R) residue as position 416 is replaced with an Asp (D), Glu (E), His (H) or Asn (N) residue (R416D, R416E, R416H, or R416N), or  418 as S418E or S418D; 481 as Q481A, Q481C, Q481D, Q481S, or Q481E; 523 as H523E and/or 527 as N527D, i.e. claim 1 requires only one mutation at a single position or residue corresponding to SEQ ID NO: 1 due to the recitation “or” as alternatives and one or more substitution including N527D (see, above).
Regarding claims 1, 3, 4-6, 8-10 and 15, Doyon et al. teach a polynucleotide encoding an engineered FokI cleavage half-domain comprising zinc finger nuclease (ZFN) having DNA-binding domain (abstract, para 12, 34-35, 55, Fig. 1, 5, and claims 1-15), wherein the engineered FokI cleavage half-domain comprises one or more mutations in residues 418, 432, 441, 481, 483, 486, 487, 490,  496, 499, 523, 527, 537, 538 and 559 including S418P, K441E, F432L, Q481H, H523Y, N527D, K559Q, E490K, I538T, I538F, Q486L, Q486E,  I499T (Fig. 1, para [0010], [0096], [0097], [0098]), wherein the amino acid residues are numbered corresponding to full length FokI cleavage half-domain of SEQ ID NO: 1 of the instant application, and further teach a heterodimer (para [0009], [0010] and [0030]), wherein the heterodimer (para [0065]) comprises engineered FOKI cleavage half-domain and another half-domain (engineered or non-engineered), wherein  the engineered FokI cleavage half-domain is indeed a nuclease because it contains ZFN (para [0157]), wherein ZFN comprises DNA-binding domain (see, claims 1-15). Doyon et al. also teach one or more polynucleotides encoding engineered FokI cleavage half-domain comprising zinc finger nuclease (ZFN) having DNA-binding domain including first engineered FokI cleavage half-domain and second engineered FokI cleavage half-domain, and polynucleotide encoding them as well as an isolated cell comprising the polynucleotide encoding first engineered FokI cleavage half-domain and second engineered FokI cleavage half-domain comprising said mutations as shown above and a composition comprising said polynucleotide(s) (abstract, para 12, 34-35, 55, Fig. 1, 5, and claims 1-15).    Therefore, Doyon et al. anticipate claims 1, 3-6, 8-10 and 15 of the instant application as written.

Claim Rejections – AIA  35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”


	Claims 1, 2, 3-6, 7, 8-10 and 15 are under 35 U.S.C. 103(a) before the effective filing date as being unpatentable over Doyon et al. (Engineered cleavage half-domains. WO 2011/097036 A1, publication 08/11/2011, see IDS) as applied to claims 1, 3-6, 8-10 and 15 above, and further in view of Ogawa et al. (A novel insertional mutation at the third zinc finger coding region of the WT1 gene in Denys-Drash syndrome. Hum. Mol. Genet. 2, 203-204, 1993, see IDS).
The Broadest Reasonable Interpretation (BRI) of claim 1, which is directed to a polynucleotide encoding a Flavobacterium okeanokoites (Fokl) cleavage half-domain, wherein the engineered cleavage half-domain comprises one or more substitution mutations of a wild-type residue of the full length Fokl cleavage domain as shown in SEQ ID NO: 1, wherein the one or more substitution mutations (i) to (xvi) including : (vi)    the wild-type Arg (R) residue as position 416 is replaced with an Asp (D), Glu (E), His (H) or Asn (N) residue (R416D, R416E, R416H, or R416N), or  418 as S418E or S418D; 481 as Q481A, Q481C, Q481D, Q481S, or Q481E; 523 as H523E and/or 527 as N527D, i.e. claim 1 requires only one mutation at a single position or residue corresponding to SEQ ID NO: 1 due to the recitation “or” as alternatives and one or more substitution including N527D (see, above).
Regarding claims 1, 3, 4-6, 8-10 and 15, Doyon et al. teach a polynucleotide encoding an engineered FokI cleavage half-domain comprising zinc finger nuclease (ZFN) having DNA-binding domain (abstract, para 12, 34-35, 55, Fig. 1, 5, and claims 1-15), wherein the engineered FokI cleavage half-domain comprises one or more mutations in residues 418, 432, 441, 481, 483, 486, 487, 490,  496, 499, 523, 527, 537, 538 and 559 including S418P, K441E, F432L, Q481H, H523Y, N527D, K559Q, E490K, I538T, I538F, Q486L, Q486E,  I499T (Fig. 1, para [0010], [0096], [0097], [0098]), wherein the amino acid residues are numbered corresponding to full length FokI cleavage half-domain of SEQ ID NO: 1 of the instant application, and further teach a heterodimer (para [0009], [0010] and [0030]), wherein the heterodimer (para [0065]) comprises engineered FOKI cleavage half-domain and another half-domain (engineered or non-engineered), wherein  the engineered FokI cleavage half-domain is indeed a nuclease because it contains ZFN (para [0157]), wherein ZFN comprises DNA-binding domain (see, claims 1-15). Doyon et al. also teach one or more polynucleotides encoding engineered FokI cleavage half-domain comprising zinc finger nuclease (ZFN) having DNA-binding domain including first engineered FokI cleavage half-domain and second engineered FokI cleavage half-domain, and polynucleotide encoding them as well as an isolated cell comprising the polynucleotide encoding first engineered FokI cleavage half-domain and second engineered FokI cleavage half-domain comprising said mutations as shown above and a composition comprising said polynucleotide(s) (abstract, para 12, 34-35, 55, Fig. 1, 5, and claims 1-15). 
Doyon et al. do not teach the mutation of FokI at positions R416G/E/H/N and R22H;  K448A and Q481A; K448A and I479Q; or K448A and K525A/C/E/I/S/T/V (for claim 2), but indeed teach mutation of FokI Q481H and K448M, i.e. substituting amino acid glutamine (Q) to alanine (A) instead of histidine (H) and. substituting amino acid methionine (M)  to alanine (A) as taught by Doyon et al. which is obvious to a skilled artisan in view of the tremendous revolution of the molecular biology techniques to easily substitute Q481H to Q481A and K448M to K448A, and a skilled artisan is expected to do so in view of availability of commercial kits, which is well known in the prior art to arrive the claimed invention. 
Doyon et al. also do not teach mutation of zinc finger DNA-binding domain at position -5, -9 and -14 amino acid residues (for claim 7), wherein the zinc finger DNA binding-domain of the instant application.
	However, Ogawa et al. teach a mutation at the -9 position of zinc finger DNA-binding domain, which is R-9K, i.e. at -9 position lysine (K) replaced arginine (R), which is at position residue 6 of SEQ ID NO: 3 of the instant application, which comprises the zinc finger DNA-binding domain, and position residue 3 of Ogawa et al. reference (see, sequence alignment as shown below with bold letters)  
RESULT 27
I39288
ZF3 domain - human (fragment)
C;Species: Homo sapiens (man)
C;Date: 02-Aug-1996 #sequence_revision 02-Aug-1996 #text_change 05-Nov-1999
C;Accession: I39288
R;Ogawa, O.; Eccles, M.R.; Yun, K.; Mueller, R.F.; Holdaway, M.D.; Reeve, A.E.
Hum. Mol. Genet. 2, 203-204, 1993
A;Title: A novel insertional mutation at the third zinc finger coding region of the WT1 gene in Denys-Drash syndrome.
A;Reference number: I39288; MUID:93271969; PMID:8098976
A;Accession: I39288
A;Status: preliminary; translated from GB/EMBL/DDBJ
A;Molecule type: DNA
A;Residues: 1-28 
A;Cross-references: UNIPARC:UPI00000006BE; EMBL:X72314; NID:g312849; PIDN:CAA51057.1; PID:g312850
C;Genetics:
A;Gene: GDB:WT1
A;Cross-references: GDB:120496; OMIM:194070
A;Map position: 11p13-11p13

  Query Match             67.3%;  Score 107;  DB 2;  Length 28;
  Best Local Similarity   72.0%;  
  Matches   18;  Conservative    2;  Mismatches    5;  Indels    0;  Gaps    0;

Qy          4 QCRICMRNFSRSDHLTTHIRTHTGE 28
              ||: | | ||||||| || |||||:
Db          1 QCKTCQRKFSRSDHLKTHTRTHTGK 25

	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Doyon et al. Ogawa et al. to make a mutation at zinc finger DNA-binding domain at position -9 amino acid residue R-9K, i.e. at -9 position lysine (K) residue is replaced arginine (R) residue at taught by Ogawa et al. and modify Doyon et al. to mutate at zinc finger DNA-binding domain at position -9 amino acid residue R-9K in view of the teachings of Ogawa et al. to make an artificial nuclease of said engineered FokI half-domain to cut DNA as endonuclease to arrive the claimed invention.
	One of ordinary skilled in the would have been motivated to mutate recited positions, which might have improved activity as restriction endonuclease, which is scientifically, commercially, industrially and financially beneficial. 
One of ordinarily skilled artisan would have had a reasonable expectation of success because Doyon et al. successfully produce an engineered FokI cleavage half-domain having endonuclease activity, and Ogawa et al. identified the mutation in the zinc finger DNA-binding domain. 
Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of claimed invention.


Conclusion
Status of the claims:
Claims 1-10 and 15 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F, from 9:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Office Rm. REM 5A49 and Mailbox-REM3C70
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656